DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08 October 2021 has been entered.  Claims 1-22 remain pending in the application.  Applicant’s amendments to the Specification have overcome most, but not all, of the objections to the Specification previously set forth in the Non-Final Office Action dated 08 July 2021.  Applicant’s amendments to the Claims have overcome each and every claim objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 08 July 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments directed to the Drawing objection, as previously set forth in the Non-Final Office Action dated 08 July 2021, contending that the amendments to the specification render moot the drawing objection, the Examiner respectfully disagrees.  When viewed in light of Applicant’s Specification (Paragraphs [0052]-[0054]), the update factor computation 222 outputs the update factor --                                
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                
                            -- and not “                                
                                    ∆
                                    μ
                                
                            ”, which has been described second update value that is set up by the road-friction coefficient update 224 as discussed in at least Paragraph [0054].  Accordingly, the Examiner respectfully maintains the previously set forth objection to the Drawings.
With regards to Applicant’s contention that the amendment to at least claim 1 renders moot the previously set forth claim interpretation under 35 U.S.C. 112(f) of the limitation “steering system”, the Examiner respectfully disagrees.  While it is acknowledged that claim 1 has been amended to recite structural elements of a “motor” and an “electronic circuit”, the amendment to claim fails to point out the structure that is to perform the claimed functions of “computing”, “determining”, and “updating”.  As currently presented, the limitation “steering system” is deemed to be recited as a generic placeholder for performing the claimed functions because no structure has been identified in the claim that is to perform the claimed functions.  Accordingly, the Examiner respectfully maintains that the limitation “steering system” is being recited as a generic placeholder associated with claimed functions without reciting sufficient structure, material or acts to perform the recited functions.
With regards to Applicant’s contention that the rejection under 35 U.S.C. 101 of claims 1-6, 10-15, and 17-21 have been rendered moot in view of the amendments to the claims, the Examiner respectfully disagrees and respectfully maintains that the aforementioned claimed are directed to an abstract idea without significantly more.  Here, Applicant has generally contended that the amendments to the claims render moot the rejection under 35 U.S.C. 101 without specifically pointing out how the amended language of the claim provide a practical application of the claimed subject matter or how the amended claim language recites significantly more than a judicial exception.  As discussed in detail in the Office Action below, the aforementioned claims are directed to an abstract idea without significantly more because the subject matter recited in the claims is drawn to a mental process and/or a mathematical concept 
Applicant’s arguments with respect to the previously set forth prior art rejections of at least independent claims 1, 10, and 17 have been considered but are moot because neither of the prior art of Rohrmoser (WO 2018167005 A1 / US 2020/0023889 A1) nor the prior art of Saito (JP 2011057036 A), either alone or in combination with George et al. (US 2016/0280251 A1), has been solely relied upon to teach the contended limitations of both a first rack force value and a second model rack force value, wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road friction coefficient value, using a bicycle model and wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values.  As discussed in greater detail in the Office Action below, each of Rohrmoser (WO 2018167005 A1 / US 2020/0023889 A1) and Saito (JP 2011057036 A) has been relied upon to teach a first rack force value, wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road friction coefficient value (see at least: Rohrmoser, Paragraph [0037], and Figs. 3 and 8; Saito, Paragraphs [0011], [0038]), with Rohrmoser explicitly teaching using a bicycle model (single track model) to compute the first rack force value (see at least: Rohrmoser, Paragraph [0037]).  With regards to a second model rack force value and a model rack force value being calculated based on the sum of the first and second rack force values, Varunjikar et al. (US 2016/0288825 A1) has been relied upon to teach and render obvious the a second model rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the second rack force value and a first rack force value calculated using a tire model (see at least: Varunjikar, Paragraphs [0061]-[0063]).  Furthermore, Massera et al. (“Driver Assistance Controller for Tire Saturation Avoidance Up to the Limits of Handling”) has been relied upon to render obvious using a bicycle model when computing the first rack force value disclosed by Saito.  Accordingly, the prior art rejections under 35 U.S.C. 103 as set forth in the Office Action below address the limitations of the claims as currently amended.

Drawings
The drawings are objected to because in FIG. 4, it appears that Applicant intended the output from the Update Factor Calculation 222 to read --                                
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                
                            -- instead of “                                
                                    ∆
                                    μ
                                
                            ” in order to maintain consistency with Applicant’s Specification (see for example: Paragraphs [0052]-[0054]), wherein the update factor                                 
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                
                             is provided by the Update Factor Calculation 222 unit to the Road-Friction Coefficient Update 224 unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0032], line 1: it appears Applicant intended “controllers 16A and 16B SbW system 40” to read --controllers 16A and 16B of the SbW system 40--;
in Paragraph [0052], it appears Applicant intended the equation “                                
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                    =
                                    k
                                    .
                                    e
                                    2
                                    .
                                    u
                                
                            ” to read --                                
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                    =
                                    k
                                    ∙
                                    e
                                    2
                                    ∙
                                    u
                                
                            --;
in Paragraph [0053], line 4: it appears Applicant intended “                                
                                    ∆
                                    μ
                                
                            ” to read --                                
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                
                            --;
in Paragraph [0054], line : it appears Applicant intended “                                
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                
                            ” to read --                                
                                    ∆
                                    μ
                                
                            -- because the update value discussed in Paragraph [0054] is a second update value that is determined based at least on the flag and the update factor                                 
                                    ∆
                                    
                                        
                                            μ
                                        
                                        
                                            1
                                        
                                    
                                
                             as discussed in at least Paragraph [0056];
in Paragraph [0063], line 6: it appears Applicant intended “motor 19” to read --motor 46--;
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: on lines 8-9, it appears Applicant intended “the first and second rack force values” to read --the first rack force value and the second rack force value-- because each of the first rack force value and the second rack force value have been previously established in the claim separately.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on lines 10-11, it appears Applicant intended “the first and second rack force values” to read --the first rack force value and the second rack force value-- because each of the first rack force value and the second rack force value have been previously established in the claim separately.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: on lines 11-12, it appears Applicant intended “the first and second rack force values” to read --the first rack force value and the second rack force value-- because each of the first rack force value and the second rack force value have been previously established in the claim separately.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: on line 5, it appears Applicant intended “the program product” to read --the computer program .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering system” in claims 1-9 which performs at least the computing function, the determining function, and the updating function recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, a review of Applicant’s Specification shows that the corresponding structure for the “steering system” which performs the recited computing, determining, and updating is a processor with corresponding software/instructions (or equivalents thereof), such that the processor is configured to perform the claimed functions (see at least: Paragraphs [0027], [0039]).  It is noted that while claim 1 recites that the steering system includes at least a motor and an electronic circuit, claim 1 does establish the particular structure that performs the recited functions of computing, determining, and updating.  Accordingly, the limitation “steering system” is deemed to invoke an interpretation under 35 U.S.C. 112(f) because the “steering 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites, in part, the limitation “wherein the model rack force value is computed using a non-linear bicycle vehicle model” (emphasis added).  However, in claim 1 from which claim 3 depends, it was established that the model rack force value is calculated based on the sum of the first rack force value and the second rack force value.  Accordingly, in claim 3, it is using a non-linear bicycle vehicle model), or if claim 3 is further limiting the bicycle model used as part of calculating the first rack force value as being a non-linear bicycle vehicle model.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 3 is directed to further limiting that the first rack force value is calculated using a non-linear bicycle vehicle model (i.e., the bicycle model is a non-linear bicycle vehicle model).  Accordingly, because the model rack force value is calculated based on the sum of the first rack force value and the second rack force value, the model rack force value is indirectly calculated using a non-linear bicycle vehicle model.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, in part, the limitation “wherein the model rack force value is computed using a non-linear vehicle model” (emphasis added).  However, in claim 10 from which claim 12 depends, it was established that the model rack force value is calculated based on the sum of the first rack force value and the second rack force value.  Accordingly, in claim 12, it is unclear if the model rack force value is being computed using an alternative technique (using a non-linear vehicle model), or if claim 12 is further limiting the bicycle model used as part of calculating the first rack force value as being a non-linear vehicle model.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 12 is directed to further 
Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites, in part, the limitations “calculate a model rack force” in line 11 and “the model rack force value” (emphasis added) in line 13.  Furthermore, it is noted that claim 20 also recites the limitation “the model rack force value” (emphasis added) in lines 4-5.  Due to claim 17 initially reciting “model rack force” and subsequently reciting “model rack force value”, it is unclear whether a force is being calculated or a force value is being calculated.  Claims 18-22 are rejected as being indefinite by virtue of their dependency on claim 17.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the first rack force value and the second rack force value are added together to calculate a model rack force value.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites, in part, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 10, and 17 recite the steps of: (i) computing a first rack force value, based on a vehicle speed, steering angle, and a road-friction coefficient value, using a bicycle model; (ii) computing a second rack force value, based on motor angle, using a spring model; (iii) calculating a model rack force value based on the sum of the first and second rack force values or by adding the first and second rack force values; (iv) determining a difference between the model rack force value and a load rack force value; and (v) updating the road-friction coefficient value using the determined difference.  


Claims 1, 10, and 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and/or memory device to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component or using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similarly, the additional elements of a steering system and a steering system having a motor provide nothing more than a general environment in which the abstract idea would have been implemented.  Regarding the step of updating a road-friction coefficient value using a difference between a model rack force value and a load rack force values, it is noted that is well-understood, routine, and conventional that such a difference is indicative of a road frictional coefficient value (see at least: Tokunaga et al. - US 6,155,377; Kogure et al. - US 2008/0262692 A1; George et al. - US 2016/0280251 A1).  Accordingly, claims 1, 10, and 17 are not patent eligible.   
With regards to dependent claims 2-6, 11-15, and 18-21, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Regarding claims 2, 11, and 18, these claims are directed to what the load rack force value is (i.e., an estimated value of             
                
                    
                        μ
                    
                    
                        n
                    
                
                =
                
                    
                        μ
                    
                    
                        n
                        -
                        1
                    
                
                +
                x
            
        , where x is an update factor).  Finally, Regarding claims 6, 15, and 21, these claims are not deemed to recite significantly more because they were directed to computing a reference torque value and summing the reference torque value with a driver input torque.  Similar to the discussion above, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or a mathematical concept but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind and/or from being nothing more than a mathematical concept of computing a reference torque based on a current road-friction coefficient value and then summing the reference torque with a driver input torque.  For example, the “computing” in the context of these claims encompasses a user manually calculating a reference torque value based on a most recent road-friction coefficient value or based on some value that is based on the most recent road-friction coefficient value, and/or encompasses a mathematical concept of using a formula or formulae to compute the reference torque value based on a most recent road-friction coefficient value or based on some value that is based on the most recent road-friction coefficient value.  
In contrast, with regards to dependent claims 7-9, 16, and 22, these claims are deemed to provide significantly more because the claims recite a practical application of practically using the updated road-friction coefficient value in order to generate an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrmoser (WIPO Publication WO 2018167005 A1, with corresponding U.S. Publication No. 2020/0023889 A1, which qualifies as a 102(a)(2) reference, being used as the English translation for citations below) in view of Varunjikar et al. (U.S. Publication No. 2016/0288825 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Rohrmoser discloses a method (see at least: Rohrmoser, Abstract) comprising: 
computing, by a steering system (control unit 60 of steer-by-wire steering system 1) that includes at least a motor (at least one of electrical steering actuator 6 or feedback actuator 4) and an electronic circuit (control unit 60), a first rack force value (vehicle-model-based estimation of the toothed-rack force based at least on a tire model), wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road-friction coefficient value, using a bicycle model (see at least: Rohrmoser, Paragraphs [0030], [0032], [0037], and Figs. 3 and 8; wherein the disclosed single-track model is a bicycle model); 
calculating a model rack force value based on the first rack force value (see at least: Rohrmoser, Paragraph [0037] and Figs. 3 and 8; wherein the model rack force value is the first rack force value determined using the tire model);
determining, by the steering system, a difference between the model rack force value and a load rack force value (steering-gear-model-based estimation of the toothed-rack force) (see at least: Rohrmoser, Paragraphs [0019], [0032]); and 
updating, by the steering system, the road-friction coefficient value using the difference that is determined (see at least: Rohrmoser, Paragraphs [0019], [0032], [0039]). 
Rohrmoser does not appear explicit in that the disclosed method comprises:
computing a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model;
calculating a model rack force value based on the sum of the first and second rack force values.
Similar to Rohrmoser, Varunjikar teaches calculating a model rack force value (see at least: Varunjikar, Abstract and Paragraph [0061]).  Varunjikar teaches computing a first rack force value based on a tire model and computing a second rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values (see at least: Varunjikar, Paragraphs [0061]-[0063]).  As such, Varunjikar teaches also accounting for spring stiffness component to the rack force value in addition to a rack force value estimated based on a tire model when computing a cumulative model rack force value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Varunjikar in the invention of Rohrmoser such that the computed model rack force value of Rohrmoser accounted for spring stiffness as taught by Varunjikar; i.e., that a linear spring model was used to determine a second rack force value, as taught by Varunjikar, that would have been summed with the first rack force value obtained based on a tire model, in order to calculate the model rack force value.  The claim would have been obvious because a particular known technique of computing a second rack force value, based on motor angle, using a spring model in addition to computing a first rack force value, and calculating a model rack force value based on the sum of the first and second rack force values was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of more accurately determining a model rack 

Regarding Claim 2:
Modified Rohrmoser teaches the method of claim 1, wherein the load rack force value is an estimated value of tire load at a rack, the load rack force value is estimated using a state observer model based on steering signals (see at least: Rohrmoser, Paragraphs [0010]-[0012], [0034]-[0035]). 

Regarding Claim 3:
Modified Rohrmoser teaches the method of claim 1, wherein the model rack force value is computed using a non-linear bicycle vehicle model (see at least: Rohrmoser, Paragraphs [0009], [0037]). 

Regarding Claim 10:
Rohrmoser discloses a steering system (steer-by-wire steering system 1 - see at least: Rohrmoser, Abstract and Fig. 1) comprising: 
a motor (at least one of electrical steering actuator 6 or feedback actuator 4); and 
a controller (control unit 60) configured to: 
compute a first rack force value (vehicle-model-based estimation of the toothed-rack force based at least on a tire model), wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road-friction coefficient value, using a bicycle model (see at least: Rohrmoser, Paragraphs [0030], [0032], [0037], and Figs. 3 and 8; wherein the disclosed single-track model is a bicycle model); 
calculate a model rack force value based on the first rack force value (see at least: Rohrmoser, Paragraph [0037] and Figs. 3 and 8; wherein the model rack force value is the first rack force value determined using the tire model);
determine a difference between the model rack force value and a load rack force value (steering-gear-model-based estimation of the toothed-rack force) (see at least: Rohrmoser, Paragraphs [0019], [0032]); and 
update the road-friction coefficient value using the difference that is determined (see at least: Rohrmoser, Paragraphs [0019], [0032], [0039]). 
Rohrmoser does not appear explicit in that the controller is also configured to:
compute a second rack force value in addition to the first rack force value, the second rack force value is calculated, based on motor angle, using a spring model;
calculate a model rack force value based on the sum of the first and second rack force values.
Similar to Rohrmoser, Varunjikar teaches calculating a model rack force value (see at least: Varunjikar, Abstract and Paragraph [0061]).  Varunjikar teaches computing a first rack force value based on a tire model and computing a second rack force value, the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values (see at least: Varunjikar, Paragraphs [0061]-[0063]).  As such, Varunjikar teaches also accounting for spring stiffness component to the rack force value in addition to a rack force value estimated based on a tire model when computing a cumulative model rack force value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Varunjikar in the invention of Rohrmoser such that the computed model rack force value of Rohrmoser accounted for spring stiffness as taught by Varunjikar; i.e., that a linear spring model was used to determine a second rack force value, as taught by Varunjikar, that would have been summed with the first rack force value obtained based on a tire model, in order to calculate the model rack force value.  The claim would have been obvious because a particular known technique of computing a second rack force value, based on motor angle, using a spring model in addition to computing a first rack force value, and calculating a model rack force value based on the sum of the first and second rack force values was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of more accurately determining a model rack force value.  Furthermore, one would have been motivated to incorporate the teaching of Varunjikar in order to account for additional forces affecting the steering system due to suspension geometry of a vehicle by considering linear spring contributions when computing the model rack force value (see at least: Varunjikar, Paragraphs [0063], [0087]), thereby obtaining a more accurate estimation of the model rack force.

Regarding Claim 11:
Modified Rohrmoser teaches the system of claim 10, wherein the load rack force value is an estimated value of tire load at a rack, the load rack force value is estimated using a state observer model based on steering signals (see at least: Rohrmoser, Paragraphs [0010]-[0012], [0034]-[0035]). 

Regarding Claim 12:
Modified Rohrmoser teaches the system of claim 10, wherein the model rack force value is computed using a non-linear vehicle model (see at least: Rohrmoser, Paragraphs [0009], [0037]). 

Regarding Claim 16:
Modified Rohrmoser teaches the system of claim 10 wherein an overlay torque (feedback torque) is generated based on the updated road-friction coefficient value (see at least: Rohrmoser, Paragraphs [0007], [0016], [0018], [0030]-[0031]). 

Regarding Claim 17:
Rohrmoser discloses a computer program product comprising a non-volatile memory device that has one or more computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause the processor to (see at least: Rohrmoser, Paragraph [0030], wherein the control unit 60 would have included the required a memory device storing instructions and processor for executing said instructions in order to perform the method disclosed by Rohrmoser : 
compute a first rack force value (vehicle-model-based estimation of the toothed-rack force based at least on a tire model), wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road-friction coefficient value, using a bicycle model (see at least: Rohrmoser, Paragraphs [0030], [0032], [0037], and Figs. 3 and 8; wherein the disclosed single-track model is a bicycle model); 
calculate a model rack force value based on the first rack force value (see at least: Rohrmoser, Paragraph [0037] and Figs. 3 and 8; wherein the model rack force value is the first rack force value determined using the tire model);
determine a difference between the model rack force value and a load rack force value (steering-gear-model-based estimation of the toothed-rack force) (see at least: Rohrmoser, Paragraphs [0019], [0032]); and 
update the road-friction coefficient value using the difference that is determined (see at least: Rohrmoser, Paragraphs [0019], [0032], [0039]). 
Rohrmoser does not appear explicit in that the processor is also to:
compute a second rack force value in addition to the first rack force value, the second rack force value is calculated, based on motor angle, using a spring model;
calculate a model rack force value by adding the first and second rack force values.
Similar to Rohrmoser, Varunjikar teaches calculating a model rack force value (see at least: Varunjikar, Abstract and Paragraph [0061]).  Varunjikar teaches  a second rack force value, the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value by adding the first and second rack force values (see at least: Varunjikar, Paragraphs [0061]-[0063]).  As such, Varunjikar teaches also accounting for spring stiffness component to the rack force value in addition to a rack force value estimated based on a tire model when computing a cumulative model rack force value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Varunjikar in the invention of Rohrmoser such that the computed model rack force value of Rohrmoser accounted for spring stiffness as taught by Varunjikar; i.e., that a linear spring model was used to determine a second rack force value, as taught by Varunjikar, that would have been summed with the first rack force value obtained based on a tire model, in order to calculate the model rack force value.  The claim would have been obvious because a particular known technique of computing a second rack force value, based on motor angle, using a spring model in addition to computing a first rack force value, and calculating a model rack force value based on the sum of the first and second rack force values was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of more accurately determining a model rack force value.  Furthermore, one would have been motivated to incorporate the teaching of Varunjikar in order to account for additional forces affecting the steering system due to suspension geometry of a vehicle by considering linear spring contributions when computing the 

Regarding Claim 18:
Modified Rohrmoser teaches the computer program product of claim 17, wherein the load rack force value is an estimated value of tire load at a rack, the load rack force value is estimated using a state observer model based on steering signals (see at least: Rohrmoser, Paragraphs [0010]-[0012], [0034]-[0035]). 

Regarding Claim 22:
Modified Rohrmoser teaches the computer program product of claim 17, wherein an overlay torque (feedback torque) is generated based on the updated road-friction coefficient value (see at least: Rohrmoser, Paragraphs [0007], [0016], [0018], [0030]-[0031]).

Claims 6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrmoser (WO 2018167005 A1 / US 2020/0023889 A1) in view of Varunjikar et al. (US 2016/0288825 A1) (hereinafter referred to as ‘modified Rohrmoser’) as applied to claims 1, 10, and 17, respectively, above, and further in view of Ramanujam et al. (U.S. Patent Publication No. 2017/0232998 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 6:
the method of claim 1, but does not appear explicit with regards to the method further comprising: computing a handwheel torque reference value based on the updated road-friction coefficient value, the handwheel torque reference value is summed with an input torque from an operator to the steering system.  Ramanujam teaches an invention for a steering system that utilizes a determined rack force value based on a model rack force value in order to compute a handwheel torque reference value (Tref), the handwheel torque reference value is summed with an input torque (Tbar) from an operator to the steering system (see at least: Ramanujam, Paragraph [0035] and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ramanujam in the invention of modified Rohrmoser such that the model rack force value of modified Rohrmoser (which upon continuous iteration would have been based on the updated road-friction coefficient value) was used for computing a handwheel torque reference value that would have been summed with an input torque from an operator.  The claim would have been obvious because a particular known technique of continuously using a model rack force value in order to compute a handwheel torque reference value was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Ramanujam in the invention of modified Rohrmoser because it would have ensured that the steering actuator of Rohrmoser was controlled in a manner that offered uniform and smooth steering under normal driving conditions as well proactively assisting the driver with maneuvers in case of vehicle motion states 

Regarding Claim 15:
Modified Rohrmoser teaches the system of claim 10, but does not appear explicit with regards to wherein the controller is further configured to: compute a handwheel torque reference value based on the updated road-friction coefficient value, the handwheel torque reference value is summed with an input torque from an operator to the steering system.  Ramanujam teaches an invention for a steering system that utilizes a determined rack force value based on a model rack force value in order to compute a handwheel torque reference value (Tref), the handwheel torque reference is summed with an input torque (Tbar) from an operator to the steering system (see at least: Ramanujam, Paragraph [0035] and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ramanujam in the invention of modified Rohrmoser such that the model rack force value of modified Rohrmoser (which upon continuous iteration would have been based on the updated road-friction coefficient value) was used for computing a handwheel torque reference value that would have been summed with an input torque from an operator.  The claim would have been obvious because a particular known technique of continuously using a model rack force value in order to compute a handwheel torque reference value was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique  

Regarding Claim 21:
Modified Rohrmoser teaches the computer program product of claim 17, but does not appear explicit with regards to wherein the instructions further cause the processor to: compute a handwheel torque reference value based on the updated road friction coefficient value, the handwheel torque reference value is summed with an input torque from an operator to the program product.  Ramanujam teaches an invention for a steering system that utilizes a determined rack force value based on a model rack force value in order to compute a handwheel torque reference value (Tref), the handwheel torque reference value is summed with an input torque (Tbar) from an operator to a steering system that is received as an input signal (see at least: Ramanujam, Paragraph [0035] and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ramanujam in the invention of modified Rohrmoser such that the model rack force value of modified Rohrmoser (which upon continuous iteration would have . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrmoser (WO 2018167005 A1 / US 2020/0023889 A1) in view of Varunjikar et al. (US 2016/0288825 A1) and Ramanujam et al. (US 2017/0232998 A1) (hereinafter referred to as ‘modified Rohrmoser’) as applied to claim 6 above, and further in view of Thomys et al. (U.S. Patent Publication No. 2012/0179333 A1).

Regarding Claim 7:
the method of claim 6, but does not appear explicit with regards to wherein an overlay torque that is opposite in direction to the input torque is generated in response to the controller determining that based on the updated road-friction coefficient value, the road condition has become, at least one of: wet and icy.  However, modified Rohrmoser teaches using the determined road-friction coefficient value in a feedback actuator to impart a steering feeling to a steering handle for the driver (see at least: Rohrmoser, Paragraphs [0002]-[0003], [0016], [0031]).  Thomys teaches a steering system in which an overlay torque that is opposite in direction to the input torque is generated in response to determining that based on the updated road-friction coefficient value, the road condition has become, at least one of: wet and icy (i.e., a resistance torque is applied to the steering wheel to oppose or counteract an input torque generated by the driver when the updated road-friction coefficient value corresponds to an icy or snowy road - see at least: Thomys, Abstract and Paragraphs [0008]-[0009], [0022]-[0026]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thomys in the invention of modified Rohrmoser such that an overlay torque that was opposite to the input torque by the driver was generated based on the updated road-friction coefficient value where the road condition has become one of wet or icy.  The claim would have been obvious because a particular known technique of opposing or counteracting a steering torque of a driver in low coefficient of friction roads was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known techniques would have yielded predictable results.  Furthermore, one would have been motivated to have generated an overlay or .   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrmoser (WO 2018167005 A1 / US 2020/0023889 A1) in view of Varunjikar et al. (US 2016/0288825 A1), Ramanujam et al. (US 2017/0232998 A1), and Thomys et al. (U.S. Patent Publication No. 2012/0179333 A1) (hereinafter referred to as ‘modified Rohrmoser’) as applied to claim 7 above, and further in view of George et al. (U.S. Patent Publication No. 2016/0280251 A1).

Regarding Claim 8:
Modified Rohrmoser teaches the method of claim 7, but does not appear explicit with regards to the method further comprising, transmitting the updated road-friction coefficient value to an advanced drive assist system.  George, similar to at least Rohrmoser, is directed to an invention for determining or updating a road-friction coefficient value in a steering system of a vehicle (see at least: George, Abstract and Paragraphs [0018], [0037]).  George teaches transmitting the updated road-friction coefficient value to an advanced drive assist system after a new road-friction coefficient value has been determined (see at least: George, Paragraphs [0004], [0014], [0018]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of George in the invention of modified Rohrmoser such that the updated road-friction coefficient value determined by Rohrmoser was transmitted and shared with other vehicle system .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrmoser (WO 2018167005 A1 / US 2020/0023889 A1) in view of Varunjikar et al. (US 2016/0288825 A1) (hereinafter referred to as ‘modified Rohrmoser’) as applied to claim 1 above, and further in view of Thomys et al. (U.S. Patent Publication No. 2012/0179333 A1).

Regarding Claim 9:
Modified Rohrmoser teaches the method of claim 1, but does not appear explicit with regards to the method further comprising, changing a maneuver of the steering system based on a difference between the road-friction coefficient value and the updated road-friction coefficient value being above a predetermined threshold.  However, modified Rohrmoser teaches using the determined road-friction coefficient value in a feedback actuator to impart a steering feeling to a steering handle for the driver (see at least: Rohrmoser, Paragraphs [0002]-[0003], [0016], [0031]).  Thomys teaches a steering system in which when a difference between a previous road-friction coefficient value and a current road-friction coefficient value is above a predetermined threshold (i.e., the road-friction coefficient value suddenly drops or changes significantly, e.g., due the road suddenly becomes a low coefficient of friction road), a maneuver of the steering system is changed (see at least: Thomys, Abstract and Paragraphs [0008]-[0009], [0022]-[0026]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thomys in the invention of modified Rohrmoser such that a maneuver of the steering system was changed based on a sudden drop or significant reduction in road-friction coefficient value.  The claim would have been obvious because a particular known technique of changing a maneuver of the steering system based on a significant reduction is road-friction coefficient value (i.e., a difference between a current road-friction coefficient value and a previous road-friction coefficient value being above some predetermined threshold) was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to change a maneuver of the steering system in such a situation because it would have ensured that the vehicle operates in a safe and stable manner when the road surface coefficient of .    

Claims 1-5, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (Japanese Patent Publication JP 2011057036 A, with English translation provided) in view of Massera et al. (“Driver Assistance Controller for Tire Saturation Avoidance Up to the Limits of Handling”) and Varunjikar et al. (U.S. Publication No. 2016/0288825 A1) or, in the alternative, as obvious over Saito (JP 2011057036 A) in view of Massera et al. (“Driver Assistance Controller for Tire Saturation Avoidance Up to the Limits of Handling”) and Varunjikar et al. (US 2016/0288825 A1), and further in view of George et al. (U.S. Publication No. 2016/0280251 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Saito discloses a method comprising: 
computing, by a steering system (road surface friction coefficient estimation device 1 which as disclosed in at least Paragraph [0055] executes a program in order to perform the disclosed method, and therefore would have included a processor, or equivalent thereof) that includes at least a motor (electric power steering motor - see at least: Saito, Paragraphs [0010], [0025]) and an electronic circuit (at least the road surface friction coefficient estimation device 1), a first rack force value (reference rack thrust Fr_model), wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road-friction coefficient value, based on a tire brush model ; 
calculating a model rack force value based on the first rack force value (see at least: Saito, Paragraphs [0011], [0038], and Fig. 1; wherein the model rack force value is the first rack force value computed based on the brush model);
determining, by the steering system, a difference between the model rack force value and a load rack force value (estimated rack thrust Fr_star) (see at least: Saito, Paragraphs [0011], [0041]-[0042], [0051]-[0054]); and 
updating, by the steering system, the road-friction coefficient value using the difference that is determined (see at least: Saito, Paragraphs [0041]-[0042], [0051]-[0054]). 
Saito does not appear explicit with regards to:
(i) that the first rack force value is computed using a bicycle model;
(ii) computing a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and
(iii) calculating a model rack force value based on the sum of the first and second rack force values.
With regards to using a bicycle model when computing the first rack force value based on a vehicle speed, steering angle, and a road friction coefficient value, Saito using a bicycle model (see at least: Massera, Section II. Vehicle Model, B. Nonlinear Bicycle Model, particularly equation (4)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the technique taught by Massera in the invention of Saito such that at least the front wheel slip angle was alternatively calculated using a bicycle model and subsequently used when computing the first rack force value of Saito.  The claim would have been obvious because a particular alternative known technique of calculating front wheel slip angle using a bicycle model was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of calculating a required variable (front wheel slip angle) to have been used when computing the first rack force value as required by Saito.
With regards to computing a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values, Varunjikar, similar to Saito, teaches calculating a model rack force value (see at least: Varunjikar, Abstract and Paragraph [0061]).  Varunjikar teaches computing a first rack force value based on a tire model and computing a second rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values (see at least: Varunjikar, Paragraphs [0061]-[0063]).  As such, Varunjikar teaches also accounting for spring stiffness component to the rack force value in addition to a rack force value estimated based on a tire model when computing a cumulative model rack force value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Varunjikar in the invention of Saito such that the computed model rack force value of Saito accounted for spring stiffness as taught by Varunjikar; i.e., that a linear spring model was used to determine a second rack force value, as taught by Varunjikar, which would have been summed with the first rack force value obtained based on a tire model, in order to calculate the model rack force value.  The claim would have been obvious because a particular known technique of computing a second rack force value, based on motor angle, using a spring model in addition to computing a first rack force value, and calculating a model rack force value based on the sum of the first and second rack force values was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of more accurately determining a model rack force value.  Furthermore, one would have been motivated to incorporate the teaching of Varunjikar in order to account for additional forces affecting the steering system due to suspension geometry of a vehicle by considering linear spring contributions when computing the model rack force value (see at least: Varunjikar, Paragraphs [0063], [0087]), thereby obtaining a more accurate estimation of the model rack force.


Regarding Claim 2:
Modified Saito teaches the method of claim 1, wherein the load rack force value is an estimated value of tire load at a rack, the load rack force value is estimated using a state observer model based on steering signals (see at least: Saito, Paragraphs [0025]-[0026], wherein the estimated rack thrust calculation unit 1i uses a state observer model because Fr_star calculation requires observing steering signals for calculating Fr_star, and the calculation is based on steering signals corresponding to at least a steering torque and current value of an electric power steering motor). 

Regarding Claim 3:
Modified Saito teaches the method of claim 1, wherein the model rack force value is computed using a non-linear bicycle vehicle model (see at least: Saito, Paragraphs [0011], [0033]-[0038], [0077]; Massera, Section II.B and the discussion of claim 1 above). 

Regarding Claim 4:
Modified Saito teaches the method of claim 1, wherein the road-friction coefficient value is updated based on an update flag that is set based on one or more steering system signals and vehicle signals (see at least: Saito, Paragraphs [0054], [0075]-[0076]). 

Regarding Claim 5:
Modified Saito teaches the method of claim 1, wherein the road-friction coefficient value is a first road-friction coefficient value, and updating the road-friction coefficient value comprises: 
computing an update factor based on the difference between the model rack force value and the load rack force value (see at least: Saito, Paragraph [0051]); and 
computing a second road-friction coefficient value by adding the update factor into the first road-friction coefficient value (see at least: Saito, Paragraph [0052]). 

Regarding Claim 10:
Saito discloses a steering system comprising: 
a motor (electric power steering motor - see at least: Saito, Paragraphs [0010], [0025]); and 
a controller (road surface friction coefficient estimation device 1 which as disclosed in at least Paragraph [0055] executes a program in order to perform the disclosed method, and therefore would have included a processor, or equivalent thereof) configured to: 
compute a first rack force value (reference rack thrust Fr_model), wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road-friction coefficient value, based on a tire brush model (see at least: Saito, Paragraphs [0011], [0038], and Fig. 1, wherein the reference rack thrust calculation unit 1l calculates Fr_model based on a vehicle speed output by vehicle body speed calculation unit 1a, a steering angle output by a steering angle sensor 12, and a road-friction coefficient value as discussed in at least Paragraphs [0011] and [0038]);
calculate a model rack force value based on the first rack force value (see at least: Saito, Paragraphs [0011], [0038], and Fig. 1; wherein the model rack force value is the first rack force value computed based on the brush model); 
determine a difference between the model rack force value and a load rack force value (estimated rack thrust Fr_star) (see at least: Saito, Paragraphs [0011], [0041]-[0042], [0051]-[0054]); and 
update the road-friction coefficient value using the difference that is determined (see at least: Saito, Paragraphs [0041]-[0042], [0051]-[0054]). 

Saito does not appear explicit with regards to:
(i) that the first rack force value is computed using a bicycle model;
(ii) compute a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and
(iii) calculate a model rack force value based on the sum of the first and second rack force values.
With regards to using a bicycle model when computing the first rack force value based on a vehicle speed, steering angle, and a road friction coefficient value, Saito discloses that computing the first rack force value includes an intermediate step of calculating a front wheel slip angle (see at least: Paragraphs [0018]-[0019], [0033], and Fig. 1).  Massera teaches an alternative technique for calculating a front wheel slip angle using a bicycle model (see at least: Massera, Section II. Vehicle Model, B. Nonlinear Bicycle Model, particularly equation (4)).  It would have been obvious to a 
With regards to computing a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values, Varunjikar, similar to Saito, teaches calculating a model rack force value (see at least: Varunjikar, Abstract and Paragraph [0061]).  Varunjikar teaches computing a first rack force value based on a tire model and computing a second rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value based on the sum of the first and second rack force values (see at least: Varunjikar, Paragraphs [0061]-[0063]).  As such, Varunjikar teaches also accounting for spring stiffness component to the rack force value in addition to a rack force value estimated based on a tire model when computing a cumulative model rack force value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date 
It is found that Saito is not deemed to explicitly possess or implicitly contain that the disclosed method is performed by a controller (processor) of a steering system despite the system of Saito which performs the disclosed method being at least associated with a power steering system, then George is relied upon to teach that such a method as taught by Saito would have been performed by a steering system, specifically a processor of a steering system.  Similar to Saito, George teaches an 

Regarding Claim 11:
Modified Saito teaches the system of claim 10, wherein the load rack force value is an estimated value of tire load at a rack, the load rack force value is estimated using a state observer model based on steering signals (see at least: Saito, Paragraphs [0025]-[0026], wherein the estimated rack thrust calculation unit 1i uses a state observer model because Fr_star calculation requires observing steering signals for calculating Fr_star, and the calculation is based on steering signals corresponding to at least a steering torque and current value of an electric power steering motor). 

Regarding Claim 12:
Modified Saito teaches the system of claim 10, wherein the model rack force value is computed using a non-linear vehicle model (see at least: Saito, Paragraphs [0011], [0033]-[0038], [0077]; Massera, Section II.B and the discussion of claim 10 above). 

Regarding Claim 13:
Modified Saito teaches the system of claim 10, wherein the road-friction coefficient value is updated based on an update flag that is set based on one or more steering system signals and vehicle signals (see at least: Saito, Paragraphs [0054], [0075]-[0076]). 

Regarding Claim 14:
Modified Saito teaches the system of claim 10, wherein the road-friction coefficient value is a first road-friction coefficient value, and updating the road-friction coefficient value comprises: 
computing an update factor based on the difference between the model rack force value and the load rack force value (see at least: Saito, Paragraph [0051]); and 
computing a second road-friction coefficient value by adding the update factor into the first road-friction coefficient value (see at least: Saito, Paragraph [0052]). 

Regarding Claim 17:
a computer program product comprising a non-volatile memory device that has one or more computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause the processor to (road surface friction coefficient estimation device 1 which as disclosed in at least Paragraph [0055] executes a program in order to perform the disclosed method, and therefore would have included a processor in order to execute the program, and Saito would have required the program to be stored in a memory device in order to continuously determine a road-friction coefficient value): 
compute a first rack force value (reference rack thrust Fr_model), wherein, the first rack force value is calculated, based on a vehicle speed, steering angle, and a road-friction coefficient value, based on a tire brush model (see at least: Saito, Paragraphs [0011], [0038], and Fig. 1, wherein the reference rack thrust calculation unit 1l calculates Fr_model based on a vehicle speed output by vehicle body speed calculation unit 1a, a steering angle output by a steering angle sensor 12, and a road-friction coefficient value as discussed in at least Paragraphs [0011] and [0038]); 
calculate a model rack force value based on the first rack force value (see at least: Saito, Paragraphs [0011], [0038], and Fig. 1; wherein the model rack force value is the first rack force value computed based on the brush model);
determine a difference between the model rack force value and a load rack force value (estimated rack thrust Fr_star) (see at least: Saito, Paragraphs [0011], [0041]-[0042], [0051]-[0054]); and 
update the road-friction coefficient value using the difference that is determined (see at least: Saito, Paragraphs [0041]-[0042], [0051]-[0054]). 

(i) that the first rack force value is computed using a bicycle model;
(ii) compute a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and
(iii) calculate a model rack force value by adding the first and second rack force values.
With regards to using a bicycle model when computing the first rack force value based on a vehicle speed, steering angle, and a road friction coefficient value, Saito discloses that computing the first rack force value includes an intermediate step of calculating a front wheel slip angle (see at least: Paragraphs [0018]-[0019], [0033], and Fig. 1).  Massera teaches an alternative technique for calculating a front wheel slip angle using a bicycle model (see at least: Massera, Section II. Vehicle Model, B. Nonlinear Bicycle Model, particularly equation (4)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the technique taught by Massera in the invention of Saito such that at least the front wheel slip angle was alternatively calculated using a bicycle model and subsequently used when computing the first rack force value of Saito.  The claim would have been obvious because a particular alternative known technique of calculating front wheel slip angle using a bicycle model was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of calculating a required variable (front wheel slip 
With regards to computing a second rack force value in addition to the first rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value by adding the first and second rack force values, Varunjikar, similar to Saito, teaches calculating a model rack force value (see at least: Varunjikar, Abstract and Paragraph [0061]).  Varunjikar teaches computing a first rack force value based on a tire model and computing a second rack force value, wherein the second rack force value is calculated, based on motor angle, using a spring model; and calculating a model rack force value by adding the first and second rack force values (see at least: Varunjikar, Paragraphs [0061]-[0063]).  As such, Varunjikar teaches also accounting for spring stiffness component to the rack force value in addition to a rack force value estimated based on a tire model when computing a cumulative model rack force value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Varunjikar in the invention of Saito such that the computed model rack force value of Saito accounted for spring stiffness as taught by Varunjikar; i.e., that a linear spring model was used to determine a second rack force value, as taught by Varunjikar, which would have been summed with the first rack force value obtained based on a tire model, in order to calculate the model rack force value.  The claim would have been obvious because a particular known technique of computing a second rack force value, based on motor angle, using a spring model in addition to computing a first rack force value, and calculating a model rack force value by adding 
It is found that Saito is not deemed to explicitly possess or implicitly contain that the disclosed method is performed by a processor executing instructions stored on a memory device despite the system of Saito which performs the disclosed method being at least associated with a power steering system and requiring a program in order to implement the disclosed method, then George is relied upon to teach that such a method as taught by Saito would have been performed by a processor (specifically a processor of a steering system) executing instructions stored on a memory device part of a computer program product.  Similar to Saito, George teaches an invention for determining a road-friction coefficient value involving calculation of a model rack force value and a load rack force value, and that the invention is performed by a steering system using a computer program product having a memory device storing instructions executed by a processor (see at least: George, Abstract, Paragraphs [0015], [0019], and claim 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of George in the invention of Saito such that the road surface friction coefficient estimation 

Regarding Claim 18:
Modified Saito teaches the computer program product of claim 17, wherein the load rack force value is an estimated value of tire load at a rack, the load rack force value is estimated using a state observer model based on steering signals (see at least: Saito, Paragraphs [0025]-[0026], wherein the estimated rack thrust calculation unit 1i uses a state observer model because Fr_star calculation requires observing steering signals for calculating Fr_star, and the calculation is based on steering signals corresponding to at least a steering torque and current value of an electric power steering motor). 

Regarding Claim 19:
Modified Saito teaches the computer program product of claim 17, wherein the road-friction coefficient value is updated based on an update flag that is set based on one or more steering system signals and vehicle signals (see at least: Saito, Paragraphs [0054], [0075]-[0076]). 

Regarding Claim 20:
Modified Saito teaches the computer program product of claim 17, wherein the road-friction coefficient value is a first road-friction coefficient value, and updating the road-friction coefficient value comprises: 
computing an update factor based on the difference between the model rack force value and the load rack force value (see at least: Saito, Paragraph [0051]); and 
computing a second road-friction coefficient value by adding the update factor into the first road-friction coefficient value (see at least: Saito, Paragraph [0052]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669